Title: To James Madison from Charles Edwin Clayton, [ca. 9 January 1817]
From: Clayton, Charles Edwin
To: Madison, James


        
          Ontario county [ca. 9 January 1817]
        
        F⟨r⟩ Charles Edwin Clayton of the town of Sparta in the county of Ontario and State of New-York, being duly sworn deposes and says that in the spring of the year one thousand eight hundred and thirteen, his eldest son Charles Clayton then a lad of sixteen years of age, ran-away from this deponent and without his Leave or consent, enlisted at Cayuga Bridge in the regiment of United States Infantry then commanded by Col. W. Scott; but in what company this deponent does not know. That he was marched with other recruits to Fort George in Upper Canada, and as this deponent has been frequently informed and believes, was engaged in the attack of that fort. That he was stationed there in the latter part of the month of May or first of June in the above year, and had generally gained the approbation of his officers; that about that time, he happened not to be present at a roll-call, and was punished by the cruel and disgraceful punishment of cobbing as it was called in the army; that having been tenderly and carefully brought up, and a youth of high spirits, he was so indignant at the punishment and so sensible of the disgrace, that in a moment of folly he deserted from the Army, and retired into the interior of the province of Upper Canada, where he has remained to this time; that he never joined the British army, nor in any way afforded aid or comfort to the British cause or forces; that he is now desirous to return to his country and friends; that this deponent is advanced in life and hopes as the greatest blessing he can receive, to embrace his son, and bring him up in his family. That the facts above stated are gathered from the information of persons who were at Fort George at the time, and who were credible, among others from James Mc. Nair a connection of this deponent who was there in the service; and that this deponent verily believes the facts above stated to be true: that this deponent

believes that some bounty was paid to his son, but how much he does not know, which he is willing to repay to the Government, in the event of his son’s being pardoned.
        
          Charles Edwin Clayton
        
      